Title: To Alexander Hamilton from James A. Bayard, 7 January 1801
From: Bayard, James A.
To: Hamilton, Alexander



Washington 7. Jany. 1801.
Dear Sir.

I have been but a few days in this City, but since my arrival have had the pleasure to receive the letter which you did me the honor to write on the 27. Ult. I am fully sensible of the great importance of the Subject to which it relates and am therefore extremely obliged by the information you have been so obliging as to communicate.
You have probably Seen a letter addressed by Col. Burr to General Smith constituting him his Proxy to disavow the least design on his part to interfere with the intention of his Party to place Mr. Jefferson in the chair of President. I mention this letter merely for the opportunity of stating, that it is here understood to have proceeded either from a false calculation as to the result of the electoral votes or was intended as a cover to blind his own Party.
By persons friendly to Mr. Bur it is distinctly Stated that he is willing to consider the Federalistes as his friends & to accept the office of President as their gift. I take it for granted that Mr. B would not only gladly accept the office, but will neglect no means in his power to secure it. Certainly he cannot succeed without the aid of the Federalists, and it is even much to be doubted whether their concurrence will give him the requisite number of States. It is considered that at least in the first instance Georgia N. Carolina Virginia Tennessee Kentucky Pennsylvania N Jersey & N York will vote for Mr. Jefferson. It is probable that Maryland & Vermont will be divided. It is therefore counted that upon the first ballot, it would be possible to give to Mr. Bur, Six votes. It is calculated however and strongly insisted by some gentlemen that a persevering opposition to Mr. J. would bring over N. York. N Jersey & Maryland. What is the probability relative to NY your means enable you to form the most correct opinion. As to N Jersey & Maryland it would depend upon Mr. Lynn of the former and Mr. Dent of the latter State.
I assure you Sir there appears to be a strong inclination in a majority of the federal Party to support Mr. B. The current has already acquired considerable force and is manifestly increasing. The vote which the representative of a State enables me to give would decide the question in favor of Mr. J. At present I am by no means decided as to the object of preference. If the federal Party Should take up Mr. B, I ought certainly to be impressed with the most undoubting conviction before I separated myself from them. With respect to the personal qualities of the competitors, I should fear as much from the sincerity of Mr. J (as he is sincere) as from the want of probity in Mr. Bur. There would be really cause to fear that the government would not survive the course of moral & political experiments to which it would be subjected in the hands of Mr. Jefferson.
But there is another view of the subject which gives me some inclination in favor of Bur. I consider the State ambition of Virginia as the source of present Party. The Faction who govern that State aim to govern the UStates. Virginia will never be satisfied, but when this state of things exists. If Bur should be the President they will not govern, and his acceptance of the office which would disappoint their views which depend upon Jefferson, would I apprehend immediately create a Schism in the Party which would soon rise into open opposition.
I cannot deny however that there are strong considerations which give a preference to Mr. Jefferson. The subject admits of many and very doubtful views and before I resolve on the part I shall take, I shall wait the approach of the crisis which may probably bring with it circumstances decisive of the event.
The federal Party meet on friday for the purposes of forming a resolution as to their line of conduct. I have not the least doubt of their agreeing to support Bur.
Their determination will not bind me, for tho it might cost me a painful struggle to disappoint the views & wishes of many gentlemen with whom I have been accustomed to act, yet the magnitude of the subject forbids the sacrifice of a strong conviction.
I cannot answer for the coherence of my letter as I have undertaken to write to you from the chamber of Representatives with an Attention divided by the debate which occupies the House.
I have not considered myself at liberty to shew your letter to any one, tho I think it would be serviceable if you could trust my discretion in the communication of it.
I am with great consideration   your very Obt. Sert.

James A Bayard

